Citation Nr: 0703145	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  97-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for claimed upper back 
pain, including as due to an undiagnosed illness.  

3.  Entitlement to service connection for claimed low back 
pain, including as due to an undiagnosed illness.  

4.  Entitlement to service connection for claimed painful 
hands, including as due to an undiagnosed illness.  

5.  Entitlement to service connection for the claimed 
residuals of a left foot sprain.  

6.  Entitlement to service connection for the claimed 
residuals of a right foot strain.  

7.  Entitlement to service connection for claimed fallen 
arches.  

8.  Entitlement to service connection for claimed torticollis 
with cervical-dorsal myositis.  

10.  Entitlement to service connection for claimed painful 
joints, including as due to an undiagnosed illness.  

11.  Entitlement to an effective date prior to March 28, 
1995, for the grant of service connection for metatarsalgia.  

12.  Entitlement to an effective date prior to March 28, 
1995, for the grant of service connection for sinusitis.  



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



WITNESSES AT HEARINGS ON APPEAL

The veteran and M. H.



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to July 
1991.  During the Persian Gulf War, he performed active 
service in Southwest Asia.  

This case has been before the Board of Veterans' Appeals 
(Board) on several occasions, the last time in June 2004 when 
it was remanded for further development.  

Following that development, the Appeals Management Center 
(AMC) in Washington, D.C., granted service connection for the 
metatarsalgia, claimed as foot pain, due to undiagnosed 
illness.  

The AMC also granted service connection for sinusitis and 
bronchitis, claimed as a dry cough, shortness of breath and 
upper respiratory tract infections.  

In each case, the RO assigned March 28, 1995, as the 
effective date for the grant of service connection.  

As to the issue of service connection, such decisions 
represented a full grant of benefits.  Consequently, the 
Board has no further jurisdiction over those claims and they 
will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2006).  

After reviewing the record, however, the Board finds that 
there are potential issues with respect to an earlier 
effective date for the grant of service connection for 
metatarsalgia and sinusitis.  

Therefore, these matters are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeal Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's upper back manifestations in service were 
acute and transitory and resolved without residual 
disability.  

2.  The currently demonstrated degenerative joint and disc 
disease of the cervical spine is not shown to be due any 
event or incident of the veteran's period of active service.  

3.  During the first year after his discharge from service, 
the veteran is shown to have manifested arthritis in the 
lumbar spine.  

4.  The veteran currently is shown as likely as not to have 
left little finger dislocation residuals due to an event in 
service.  

5.  The veteran currently is not shown to have painful hand 
due to an undiagnosed illness incurred in service.  

6.  The veteran currently is not shown to have residual 
disability due left or right ankle injury in service.  

7.  The currently demonstrated disability manifested by 
fallen arches is shown as likely as not to have its clinical 
onset in service.  

8.  The veteran currently is not shown to have torticollis or 
cervical-dorsal myositis due to any event or incident of 
service.  

9.  The veteran currently is not shown to have a disability 
manifested by painful joints that is due to any event or 
incident of service.  



CONCLUSIONS OF LAW

1.  The veteran's upper back disability manifested by 
degenerative joint and disc disease at C5-C6 is not due to 
disease or injury that was incurred in or aggravated by 
service, nor may any arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A (West 2002) ; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  

2.  The veteran is not shown to have upper back pain due to 
an undiagnosed illness incurred in or aggravated by service.  
38 U.S.C.A. § 1117, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159, 3.317 (2006).  

3.  The veteran's lumbar spine disability manifested by 
arthritis is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002) ; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a dislocation of 
the left little finger is due to an injury that was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002) ; 38 C.F.R. §§ 3.159, 3.303 (2006).  

5.  The veteran is not shown to have painful hands due to an 
undiagnosed illness that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1117, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159, 3.317 (2006).  

6.  The veteran is not shown to have residual foot disability 
due to left foot sprain or right foot strain that was 
incurred in or aggravated by service.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1992).  

7.  By extending the benefit of the doubt to he veteran, his 
disability manifested by fallen arches is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002) ; 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).  

8.  The veteran is not shown to have disability manifested by 
torticollis or cervical-dorsal myositis due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002) ; 
38 C.F.R. §§ 3.159, 3.303 (2006).  

9.  The veteran is not shown to have disability manifested by 
painful joints due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002) ; 38 C.F.R. §§ 3.159, 3.303 (2006).  

10.  The veteran is not shown to have manifestations 
manifested by painful joints due to an undiagnosed illness 
that was incurred in or aggravated by service.  38 U.S.C.A. § 
1117, 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 3.317 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for upper back disability; lower back 
disability; hand disability; the residuals of a left foot 
sprain; the residuals of a right foot sprain; disability 
manifested by fallen arches; torticollis with cervical-dorsal 
myositis; and disability manifested by painful joints.  

In letters, dated in September 2002, December 2003, and June 
2004, the Board and/or the AMC informed the veteran that in 
order to establish service connection for a particular 
disability, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board and/or the AMC notified the veteran and his 
representative of the following:  (1) the information and 
evidence not of record that was necessary to substantiate the 
veteran's claims; (2) the information and evidence that VA 
would seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the veteran 
needed to provide, such as employment records and records of 
his treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the Board and/or the AMC stated that it was 
ultimately the veteran's responsibility to make sure that it 
received all of the requested records which weren't in 
possession of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claims 
of service connection for psychiatric disability was not sent 
to the veteran until after the rating decision in May 1996.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's notified 
the veteran and his representative of the evidence which had 
been obtained in support of the veteran's appeal.  

In regard to the claims of service connection for low back 
disability, the residuals of a left foot sprain, the 
residuals of right foot strain, and disability manifested by 
fallen arch, the Board notes that those claims have 
previously been before the Board.  

By a rating action in November 1992, the RO in Seattle, 
Washington, denied each of those claims.  

The veteran was notified of those decisions, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Accordingly, 
those decisions became final under the law and regulations 
then in effect.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.  
The veteran now requests that VA reopen those claims.  

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  

In addition, VA must send the veteran notice that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.  

In this case, however, the RO developed those claims on a de 
novo basis and considered the entire record.  As such, the RO 
requested all evidence which could support his claims, not 
just that which was necessary to reopen those claims.  

Therefore, it would be superfluous for the Board to further 
notify the veteran as to the evidence necessary to reopen 
those claims.  Moreover, the Board has in fact reopened and 
granted the claims of service connection for low back 
disability and disability manifested by fallen arches.  

In any event, following such notices, the AMC granted the 
veteran additional time to develop the record.  Thereafter, 
the AMC readjudicated the veteran's appeal.  In so doing, the 
AMC considered the entire claims filed, including the 
additional evidence and argument received as a result of that 
development.  

Thus, there is no prejudice to the veteran due to any defect 
in the timing of the notice.  See Prickett v. Nicholson, No. 
04-0140 (U.S. Vet. App. Sept. 11, 2006).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case.  With service connection cases, no disability 
rating or effective date is assigned when service connection 
is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the Agency of Original Jurisdiction (here, 
the RO) to address any notice defect  with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Despite the inadequate notice provided to the veteran on the 
degree of disability and effective date elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, the veteran has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claims of service connection 
for upper back disability; lower back disability; hand 
disability; the residuals of a left foot sprain; the 
residuals of a right foot sprain; disability manifested by 
fallen arches; torticollis with cervical-dorsal myositis; and 
disability manifested by painful joints.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

The primary thrust of the veteran's contentions is that his 
various aches and pains are manifestations of an undiagnosed 
illness associated with his participation in the Persian Gulf 
War.  

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability: became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests could not 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to muscle pain, joint 
pain, and neurologic signs or symptoms.  38 C.F.R. 
§ 3.317(b).  

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

During the pendency of this appeal, VA revised the regulatory 
criteria in which Persian Gulf War veterans could qualify for 
VA compensation.  68 Fed. Reg. 34539 - 34543 (June 10, 2003) 
(effective retroactive to March 1, 2002, and codified at 38 
C.F.R. § 3.317).  

The new regulations extend the period to December 31, 2006, 
during which the veteran must exhibit the initial 
manifestations of disease to a degree of 10 percent.  

The revised regulations further state that compensation will 
be paid to a Persian Gulf veteran who exhibits objective 
indications of a "qualifying 
chronic disability , i.e., disability resulting from any of 
the following (or combination the following): 

1) an undiagnosed illness; 

2) medically unexplained chronic 
multisymptom illnesses (specifically 
chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other 
illness the Secretary determines meets 
the criteria of a medically unexplained 
chronic multisymptom illnesses;

3) any diagnosed illness that the 
Secretary determines warrants a 
presumption of service connection.


A.  Upper Back

The veteran contends that upper back disability is the result 
of several incidents in service.  In the alternative, he 
asserts that it is the result of undiagnosed illness 
associated with his participation the Persian Gulf War.  

During service in July 1987 and June 1989, the veteran was 
treated for complaints of neck and/or upper back (trapezius) 
pain.  Not only were those complaints attributed to known 
clinical diagnoses, muscle strain and torticollis with 
cervico-dorsal myositis, respectively, there was no competent 
evidence of chronic upper back disability.  

Indeed, there were no further recorded complaints of upper 
back pain until the June 1995 VA examination.  Despite those 
complaints, however, there was no diagnosis of upper back 
disability.  

Although the veteran complained of having upper back pain 
during VA examinations in March 2003 and March 2005, those 
complaints were attributed to known clinical diagnoses, mild 
scoliosis and old anterior wedging of T9, and degenerative 
disc disease and degenerative joint disease at C5-C6.  

However, there is no competent evidence showing that the 
claimed upper back disability is due to any event or incident 
of his period of service.  

Moreover, the veteran's upper back manifestations do not 
fulfill the criteria for service connection as due to an 
undiagnosed illness resulting from the Persian Gulf War.  
Hence, service connection for the claim upper back pain must 
be denied.  




B.  Lower Back

The veteran contends that his low back disability is the 
result of an injury sustained in service.  In the 
alternative, he asserts that it is the result of an 
undiagnosed illness associated with his participation the 
Persian Gulf War.  

After reviewing the record, the Board finds that the 
veteran's low back disability was first manifested during the 
year after his separation from service and that service 
connection is, therefore, warranted on a presumptive basis.  

A review of the record discloses that this is not the 
veteran's first claim of service connection for low back 
disability.  Such a claim was before the RO in November 1992.  
The evidence on file at that time consisted of the veteran's 
service medical records and the report of a VA examination, 
performed in April 1992.  

Such evidence was negative for any complaints or clinical 
findings of low back disability in service.  Low back 
disability, diagnosed as low back strain, was first 
clinically reported during a VA examination in April 1992.  
At that time, the X-ray studies revealed findings of 
spondylosis of the lumbosacral spine.  

Absent competent evidence of identifiable back disability in 
service or of a nexus between the veteran's low back strain 
and service, service connection for low back disability was 
denied.  As such, the veteran could not meet the criteria for 
service connection.  Accordingly, service connection for low 
back disability was denied.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received with which to initiate an appeal.  Accordingly, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.  The 
veteran now requests that VA reopen his claim of service 
connection for low back disability.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claims, new 
and material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration.  
Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In August 2001, the VA published changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  However, such changes were only 
effective for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620, 45630-32 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  

Inasmuch as the veteran's claim was filed before that date, 
the changes with respect to new and material evidence are not 
applicable in this case.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  

The relevant evidence added to the record since the RO's 
November 1992 decision includes VA examination reports, dated 
in June 1995, March 2003, and March 2005; the transcript of a 
hearing held at the RO in October 1996 before a local hearing 
officer; the transcript of a hearing held at the RO in May 
1999 before the undersigned Veterans Law Judge; a and a 
statement from R. E. D., a former fellow serviceman.  

Such evidence is new in the sense that it had not previously 
been submitted to VA decision makers.  It also bears directly 
and substantially upon the specific matter under 
consideration.  For example, the statement from R.E.D. 
indicates that the veteran sustained a back injury in 
service.  The reports of the VA examinations also show 
continuing treatment for low back problems.  

Such evidence is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it had to be considered in order to 
fairly decide the merits of the claim for service connection 
for low back disability.  Therefore, it is considered new and 
material for the purpose of reopening the claim.  
Accordingly, a de novo review of the record is warranted.  

Although the veteran reportedly sustained a back injury in 
service, the record remain negative for any competent 
evidence of residual back disability.  

Back disability, diagnosed as low back strain, was first 
clinically reported during a VA examination in April 1992.  
At that time, X-rays revealed spondylosis of the lumbosacral 
spine.  

Spondylosis is ankylosis of a vertebral joint and a general 
term for degenerative changes due to osteoarthritis."  
Dorland's Illustrated Medical Dictionary 1564 (28th ed. 
1994).   

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

Inasmuch as the veteran's arthritis was noted within one year 
of his discharge from service, the question is whether it was 
manifested to a degree of at least 10 percent.

At the outset of the veteran's claim, as now, disability 
evaluations were determined by comparing the manifestations 
of a particular disability with the criteria set forth in the 
diagnostic codes of the Schedule for Rating Disabilities.  38 
U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

Where there was a question as to which of two evaluations 
should be applied, the higher evaluation was to be assigned 
if the disability picture more nearly approximated the 
criteria required for that rating.  Otherwise, the lower 
rating was to be assigned.  38 C.F.R. § 4.7.  

Degenerative arthritis, established by X-ray findings, was 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the lumbar spine was rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 
10 percent rating was warranted for slight limitation of 
motion.  

When, however, the limitation of motion of the specific joint 
or joints involved was noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent was for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion had to be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected low back disability.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  That change became effective September 
26, 2003.  

Under the revised regulations, the veteran's degenerative 
arthritis of the lumbar spine is rated in accordance with 
38 C.F.R. § 4.71, Diagnostic Code 5242 under a general rating 
formula.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, when there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  

For VA compensation purposes, normal forward flexion normal 
forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  General Rating Formula 
for Diseases and Injuries of the Spine, Note (2):  

During his April 1992 VA examination, the veteran 
demonstrated the following range of limitation of low back 
motion:  Flexion to 80 degrees; extension to 15 degrees; 
lateral flexion to 30 degrees; and rotation of 20 degrees.  
X-rays confirmed the presence of minimal spondylosis.  

During a VA examinations in June 1995, March 2003, and March 
2005, the veteran was able to flex his lumbar spine to at 
least 90 degrees; however, during the March 2005 examination, 
he demonstrated slight limitation of motion with extension 
limited to 25 degrees and lateral flexion limited to 25 
degrees on the right and 20 degrees on the left.  

Moreover, X-rays of the lumbar spine revealed several 
abnormalities, including hypertrophic changes along the 
margins of L3-L4.  Such changes are sometimes associated with 
osteoarthritis and in view of the previous X-ray confirmation 
of spondylosis, it is not unreasonable to conclude that they 
are so associated in this case.  See Giglio v. Derwinski, 2 
Vet. App. 560, 561 (1992).  

In any event, the evidence on file shows that during the 
first year after the veteran's discharge from service, he 
complained of low back pain and demonstrated slight 
limitation of motion.  Accordingly, service connection for 
arthritis of the lumbar spine could be presumed under the old 
criteria.  

Moreover, limitation of motion of the lumbar spine has 
continued since service.  Although noncompensable under the 
revised criteria, it is, nevertheless, present.  Since 
arthritis of the lumbar spine continues to be confirmed by X-
ray findings, such disorder more nearly approximates the 
criteria for a 10 percent rating under 38 C.F.R. § 4.71, 
Diagnostic Code 5003.  

In arriving at this decision, the Board does not reach the 
veteran's contentions that his low back disability is the 
result of undiagnosed illness associated with his 
participation in the Persian Gulf War.


C.  Hands

During his December 1986 service entrance examination, the 
veteran demonstrated a 3 inch scar on his left hand.  On 
examination, his upper extremities were reportedly normal.  

In October 1987, while playing football, the veteran 
sustained a dislocation of the proximal interphalangeal joint 
of the left little finger.  Following reduction, the X-ray 
studies revealed a small chip at the base of the distal 
aspect of the posterior phalanx.  

Following service, there were no complaints referable to the 
hands until the VA examination of June 1995.  Although the 
veteran complained of aching hands, they were found to be 
clinically normal.  

During the VA examination in March 2003, the veteran 
complained of daily pain on the dorsal aspect of both hands.  
On examination, the right hand was clinically normal, and the 
X-ray studies of the right hand were negative for any 
abnormalities.  

The left hand was tender over the second ray with a well-
healed longitudinal scar.  The veteran reported that he had 
fractured it approximately 10 years earlier and had had to 
have surgery.  

Although the left hand was clinically normal, X-ray studies 
revealed four metallic screws through a healed fracture 
involving the second metacarpal bone.  

During his March 2005 VA examination, the veteran continued 
to complain of bilateral hand pain.  He could not recall the 
onset of right hand pain but stated that is was after 
service.  With respect to the left hand, he stated that he 
had fractured the second ray prior to service but had 
experienced no problems in service.  

The history of his left little finger dislocation in service 
was noted and he reported that it continued to cause 
discomfort.  It was also noted, however, that he did not 
receive treatment for that disorder and that it did not 
affect his work or regular activities.  

The veteran in this regard is not shown to have current 
manifestations of painful hands due to an undiagnosed illness 
in service.  

While the examiner noted that the fracture of the second ray 
and the dislocation of the left little finger had not 
resulted in an residual disability attributable to service, 
the evidence is in relative equipoise in showing that the 
veteran as likely as not is suffering from residual 
disability of the left little finger due to an injury in 
service.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of the left little finger 
dislocation is warranted.  




D.  Left Foot Sprain

The record discloses that this is not the veteran's first 
claim of service connection for the residuals of left foot 
sprain.  Such a claim was before the RO in November 1992.  

Relevant evidence on file at that time consisted of the 
veteran's service medical records and the report of a VA 
examination, performed in April 1992.  

Such evidence showed that in service in September 1988, the 
veteran sustained a left ankle injury while playing 
basketball.  The X-ray studies were negative, and the 
diagnosis was that of acute left ankle and foot sprain, grade 
I.  

At times thereafter, the veteran complained of foot pain; 
however, there was no competent evidence on file that he had 
residual disability from that injury.  Therefore, he could 
not meet the criteria for service connection.  Accordingly, 
service connection for the residuals of a sprained left foot 
was denied.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Accordingly, that 
decision also became final under the law and regulations then 
in effect.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.  The 
veteran now requests that VA reopen his claim of service 
connection for the residuals of a left foot sprain.  

Relevant evidence added to the record since the RO's November 
1992 decision includes VA examination reports, dated in June 
1995, March 2003, and March 2005; the transcript of a hearing 
held at the RO in October 1996 before a local hearing 
officer; a December 1996 report from R. K. F., D.P.M.; and 
the transcript of a hearing held at the RO in May 1999 before 
the undersigned Veterans Law Judge.  

Such evidence is new in the sense that it had not previously 
been submitted to VA decision makers.  However, it does not 
bear directly and substantially upon the specific matter 
under consideration.  

Although the additional evidence confirms the presence of the 
veteran's service-connected metatarsalgia and fallen arches, 
it does not show any residuals of the veteran's left foot 
sprain in service.  Indeed, the report of the most recent VA 
examination expressly states that there is no continuing 
evidence of left foot strain.  

Such evidence is either cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it has to be considered in order to 
fairly decide the merits of the claim for service connection 
for low back disability.  Therefore, it is not considered new 
and material for the purpose of reopening the claim.  

In arriving at this decision, it should be noted that the 
Board decided this claim on a basis different from the RO.  
Although the RO implicitly reopened this claim and reviewed 
this claim on a de novo basis, that determination is not 
controlling on the Board.  

Indeed, the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  38 U.S.C.A. § 5108.  What the VA 
regional office (RO) may have determined in this regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996)  


E.  Right Foot Strain

A further review of the record discloses that this is also 
not the veteran's first claim of service connection for the 
residuals of right foot strain.  Such a claim was before the 
RO in November 1992.  

Relevant evidence on file at that time consisted of the 
veteran's service medical records and the report of a VA 
examination, performed in April 1992.  

In service in December 1988, the veteran was treated for a 3 
week history of right foot strain due to running injury.  
However, an examination was normal.  

At times thereafter, the veteran complained of foot pain; 
however, there was no competent evidence on file that he had 
residual disability from that injury.  Therefore, he could 
not meet the criteria for service connection.  Accordingly, 
service connection for the residuals of a sprained left foot 
was denied.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Accordingly, that 
decision also became final under the law and regulations then 
in effect.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.  The 
veteran now requests that VA reopen his claim of service 
connection for the residuals of a right foot strain.  

Relevant evidence added to the record since the RO's November 
1992 decision includes VA examination reports, dated in June 
1995, March 2003, and March 2005; the transcript of a hearing 
held at the RO in October 1996 before a local hearing 
officer; a December 1996 report from R. K. F., D.P.M.; and 
the transcript of a hearing held at the RO in May 1999 before 
the undersigned Veterans Law Judge.

Such evidence is new in the sense that it had not previously 
been submitted to VA decision makers.  However, it does not 
bear directly and substantially upon the specific matter 
under consideration.  Although the additional evidence 
confirms the presence of the veteran's service-connected 
metatarsalgia and fallen arches, it does not show any 
residuals of the claimed right foot strain in service.  

Such evidence is either cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it has to be considered in order to 
fairly decide the merits of the claim for service connection 
for right foot strain.  Therefore, it is not considered new 
and material for the purpose of reopening the claim.  

The Board decided this claim on a basis different from the 
RO.  As above, however,  the Board does not have jurisdiction 
to consider this claim on a de novo basis, as the veteran has 
not presented new and material evidence with which to reopen 
the claim.  38 U.S.C.A. § 5108; Barnett.  


F.  Fallen Arches

A further review of the record discloses that this is also 
not the veteran's first claim of service connection for 
disability manifested by fallen arches.  Such a claim was 
before the RO in November 1992.  

Relevant evidence on file at that time consisted of the 
veteran's service medical records and the report of a VA 
examination, performed in April 1992.  

In December 1988, during the veteran's treatment for right 
foot strain, it was noted that his arches were low.  The 
following month, he was treated for right arch pain and pain 
in dorsum left foot.  

In November 1989, the veteran again complained of foot 
trouble, and in July 1990 he was referred to Troop Medical 
Clinic for foot pain.  However, there was no evidence that 
such complaints were associated with fallen arches.  

During his VA examination in April 1992, the veteran noted 
that in service he had been told his feet were going flat.  
On examination, it was noted that his feet were a bit flat 
when he stood, but nothing very striking.  Indeed, X-rays 
revealed no associated abnormalities.  

Accordingly, absent evidence of current disability, service 
connection for the residuals of a sprained left foot was 
denied.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Accordingly, that 
decision also became final under the law and regulations then 
in effect.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.  The 
veteran now requests that VA reopen his claim of service 
connection for the residuals of a right foot strain.  

Relevant evidence added to the record since the RO's November 
1992 decision includes VA examination reports, dated in June 
1995, March 2003, and March 2005; the transcript of a hearing 
held at the RO in October 1996 before a local hearing 
officer; a December 1996 report from R. K. F., D.P.M.; and 
the transcript of a hearing held at the RO in May 1999 before 
the undersigned Veterans Law Judge.  

Such evidence is new in the sense that it had not previously 
been submitted to VA decision makers.  Moreover, it bears 
directly and substantially upon the specific matter under 
consideration.  

Indeed, the additional evidence confirms the presence of the 
claimed fallen arches, and suggests a potential continuity of 
symptomatology.  As such, it is neither cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it has to be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral foot disability, claimed 
as fallen arches.  Therefore, it is new and material for the 
purpose of reopening the claim.  

A de novo review of the record is negative for any complaints 
or clinical findings of fallen arches during the veteran's 
service entrance examination.  However, his service medical 
records show, at least clinically, that low arches were noted 
during service and during the April 1992 VA examination.  

During his March 2005 VA examination, it was noted, 
clinically, that the veteran had negligible fallen arches on 
the right.  Although none were reported clinically on the 
left, X-rays revealed minimal, if any, fallen arches on that 
side.  

While the service medical records and post-service records 
suggest that the veteran has minimal disability associated 
with fallen arches, such a finding goes to the degree of 
disability rather than the fact of service connection.  

Indeed, the competent evidence of record shows that the 
veteran first had manifestations of fallen arches in service 
and that he continues to have them.  

Again, there is an approximate balance of evidence both for 
and against the claim that the veteran has bilateral fallen 
arches that as likely as not had their clinical onset during 
his period of active service.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, 
service connection for fallen arches is warranted.  


G.  Torticollis with Cervical-Dorsal Myositis

The service medical records show that, in June 1987, the 
veteran injured his neck while "horsing around" at pool.  
X-rays were negative, however, and the diagnosis was neck 
strain.  In June 1989, the veteran was treated for a one day 
history of neck pain diagnosed as  torticollis with cervico-
dorsal myositis.  

Since that time, the veteran has had no further diagnosis of 
or treatment for  neck strain, torticollis, and/or cervico-
dorsal myositis.  Indeed, neither that disability nor any 
residuals thereof were reported during VA examinations in 
April 1992, June 1995, March 2003 or March 2006.  Absent 
current evidence of cervical spine disability, the claim of 
service connection must be denied.  


H.  Painful Joints

Service connection, in effect, has been established for 
painful joints that are associated with the metatarsalgia, 
fallen arches and low back disability.  

Service connection also has been denied for any painful 
joints associated with upper back, either hand and the 
cervical spine.  Accordingly, the question is whether there 
are other painful joints for which service connection may be 
considered.  

The service medical records show that, in February 1988, the 
veteran was treated for complaints of left knee strain while 
running.  In September 1988, he was treated for a grade I 
left ankle sprain.  

The post-service records are negative for any complaints or 
clinical findings referable to residual disability from 
either of the left knee or ankle injuries in service.  Absent 
evidence of current joint disability or any pain 
manifestations, the service connection must be denied.  

Not only were the veteran's complaints in and after service 
attributed to known clinical diagnoses, there is no competent 
evidence that the left knee and left ankle injuries were 
productive of residual disability or were otherwise chronic 
for a period of 6 months from the initial manifestations in 
service.  Accordingly, a basis for the grant of service 
connection has not been presented in this case.  



ORDER

Service connection for an upper back disorder, including as 
due to an undiagnosed illness, is denied.  

Service connection for arthritis of the lumbar spine is 
granted.  

Service connection for a hand disorder, including as due to 
an undiagnosed illness, is denied.  

Service connection for the residuals of a right foot strain 
is denied.  

Service connection for bilateral fallen arches is granted.  

Service connection for torticollis with cervical-dorsal 
myositis is denied.  

Service connection for other painful joints is denied.  




REMAND

In an August 2005 rating decision, the AMC granted the 
veteran claim for service connection for metatarsalgia and 
assigned a 10 percent disability rating, effective on March 
28, 1995.  

In August 2005, the AMC also granted service connection for 
sinusitis and assigned a noncompensable rating, effective on 
March 28, 1995.  

In September 2005, the veteran, through his representative, 
filed a Notice of Disagreement (NOD) with the effective date 
for service connection for his metatarsalgia and sinusitis.  

Although that NOD preceded the formal notice of the decision 
to the veteran, it nevertheless placed VA on notice as to the 
veteran's disagreement with the assigned effective date.  
Consequently, the Board is required to remand those potential 
issues to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action: 

The RO should take appropriate steps to 
issue an Statement of the Case concerning 
the claims for an effective date earlier 
than March 28, 1995, for the grant of 
service connection for metatarsalgia and 
for sinusitis.  

If, and only if, the veteran completes 
his appeal by filing a timely Substantive 
Appeal as to the aforementioned issues, 
should the RO undertake further action 
with repect to the appeal.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 202 (2006).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


